Citation Nr: 0006697	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an original rating in excess of 20 percent for 
residual chronic wall pain due to broken wire sutures 
following coronary artery bypass surgery.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April to August 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board observes that a preliminary review of the medical 
evidence of record raises a claim of entitlement to service 
connection for a ventral/epigastric hernia.  As such, the 
matter is referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected residual chronic chest 
wall pain is analogous to no more than a moderately severe 
or severe injury of the respiratory muscles, Muscle Group 
XXI, with subjective complaints of chest wall pain.


CONCLUSION OF LAW

The schedular criteria for an original rating in excess of 20 
percent for chest wall pain due to broken wire sutures have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.20, 4.56, 4.73, Diagnostic Code 5399-5321 (1996) 
effective prior to July 3, 1997; 38 C.F.R. §§ 4.20, 4.73, 
Diagnostic Code 5399-5321 (1999) effective July 3, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to him is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected chest wall pain and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

VA and private medical records and examination reports, dated 
from 1995 to 1999, are associated with the claims file and 
show that the veteran underwent coronary artery bypass 
grafting (CABG) at a VA medical center in June 1995.  Post 
surgery, he complained of severe pain with any chest movement 
and August 1995 VA chest x-rays revealed broken sternal wires 
but the record indicates his sternal incision was well 
healed.  

Private hospital records, dated in September 1995, reflect 
the veteran's complaints of sternal pain aggravated by deep 
cough or deep respiration.  A sternal exploration disclosed a 
separation of the sternum by about 2 centimeters (cm.) all 
along the sternum.  However, an attempted sternal rewire was 
unsuccessful and the veteran was transferred to another 
private hospital.  

According to the October 1995 private hospital discharge 
summary, when evaluated earlier in the month, the veteran had 
sternal nonunion with some cellulitis over the sternal wound.  
He was treated with antibiotics and underwent sternal 
debridement and stabilization with plates and wires.  The 
operative report noted that the veteran's bone was of 
relatively poor quality, as he was a diabetic, and the doctor 
was cautiously optimistic that the surgery would work.  
Further, the surgeon described a fibrous union of the 
sternum, but said the sternum was not together.  The 
veteran's sternum was restabilized with wires, plates and 
screws.  He tolerated the procedure well, there were no 
complications and he did well postoperatively. 

VA outpatient records dated, from April to June 1997, 
indicate that the veteran underwent sternal re-wiring due to 
osteomyelitis.  However, in an August 1997 memorandum to the 
RO, a VBA Physician/Medical Officer, who reviewed the 
veteran's claims file, said the records did not indicate that 
the veteran had osteomyelitis, although the doctor noted that 
the May 1997 record states a suspicion that osteomyelitis was 
returning so a bone scan was ordered.  In the VBA medical 
specialist's opinion, the veteran required re-suturing of his 
sternum following the initial coronary artery bypass graft at 
the VA medical center.    

A September 1997 VA orthopedic examination report reflects 
the veteran's history of residuals of a coronary artery 
bypass graft with wire separation.  The VA examiner noted 
that the veteran had never had a diagnosis of osteomyelitis 
of the sternum and, in fact, the examiner said the veteran's 
sternal stabilization wound remained well healed since his 
October 1995 surgery.  The residual was symptoms of chronic 
chest wall pain.  The veteran reported constant sternal area 
pain that radiated across the anterior chest into the nipple 
area, bilaterally.  He was unable to do any pushing or 
pulling because of the chest wall pain and was limited to 
lifting no more than 20 pounds or less.  Also, any chest wall 
movement caused increased pain in the sternal area.  The 
veteran's normal breathing did not increase his chest wall 
pain, but any coughing, sneezing or hard breathing increased 
his chest wall pain.  He described getting the most relief 
from taking Tylenol.  The examination report indicates that 
the veteran underwent a gallium scan in June 1997 because of 
his persistent sternal area pain.  The gallium scan was 
essentially negative, suggesting that the veteran was 
unlikely to have either acute or chronic osteomyelitis of the 
sternum.  As such, the VA examiner said it should be noted 
that the veteran had never had a confirmed diagnosis of 
osteomyelitis.

Further, findings on examination revealed that the veteran, 
who was 69 years old had a suprasternal surgical scar that 
was well healed.  He had one area of the scar about two 
inches above the xiphoid over the sternum that was about 3/4" 
in width by 1" in length, otherwise, the scar was 1/2" in 
width throughout its length.  His area of tenderness was in 
this area where he has increased width of the scar and any 
pressure in this area caused rather acute pain, although he 
had some pain to pressure throughout the sternum.  Regarding 
the suprasternal scar, the examiner found no evidence of 
induration of the scar or evidence of erythema or other 
changes in the suprasternal scar.  No abnormality was 
palpable.  Cardiovascular examination revealed no abnormal 
findings and the veteran's lungs were clear through out.  
There was no evidence of angina pectoris.  The clinical 
impression was postoperative coronary artery disease with 
coronary artery bypass graft and fracture of sternal wires 
that required sternal stabilization with plate and wires with 
residual chronic chest wall pain.  The VA examiner commented 
that the veteran's functional loss secondary to his residual 
chronic wall pain was moderately severe.

A December 1997 rating decision granted service connection, 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), for 
residual chronic wall pain due to broken wire sutures 
following coronary artery bypass graft surgery.  The RO 
awarded a 20 percent disability rating for the veteran's 
chest wall pain.

In his July 1998 substantive appeal, the veteran contended 
that his chest wall pain limited his ability to push or pull 
and caused a serious employment problem.

VA outpatient records, dated from July 1998 to June 1999, 
indicate that, in July 1998, the veteran denied shortness of 
breath, was not a candidate for resuturing for his sternum 
and did not want another surgery.  A November 1998 record 
reflects that he reported chest pain from sutures in the 
sternum for two or three months and requested a thoracic 
surgery consultation although he had declined another surgery 
when seen by VA in July 1998.  A November 1998 thoracic 
surgery consultation request shows that the veteran 
complained of pain in his sternum since surgery, his sternum 
was wide apart but the scar was healthy.  The record also 
notes that the veteran was seen by a thoracic surgeon who 
recommended resuturing but the veteran was unwilling at the 
time, however his pain had worsened and he wanted resuturing.  
The provisional diagnosis was open sternum after CABG.  

A December 1998 VA chest surgery outpatient record reflects 
the veteran's complaints of persistent pain from the sternum 
to the epigastrium.  On examination, his mid upper sternum 
was solid and stable with fine link (?) inferiorly and no 
bone palpable.  An epigastric hernia was noted.

According to a June 1999 VA outpatient record, the veteran 
did not have cardiac chest pain, but was upset with increased 
weight gain and leg edema.  He had stable chest pain due to 
an open sternal wire that would be followed by a thoracic 
surgeon.

In July 1999, the veteran was seen in the VA outpatient 
clinic for sternal slippage, epigastric area hernia and pain 
in those areas.  He was seen by the thoracic surgery 
department in December 1998, but follow up was to be after 
private hospital records were received and no follow up was 
done.  The veteran said he felt sternal riding when he lay 
down at night, with increased pain in the morning.  He had 
tenderness over the sternum.  There was increased abdominal 
girth with hernia.  Findings on examination revealed a 
midline chest scar/upper abdomen that was well healed.  There 
was an indentation, mid sternum, that was tender to 
palpation.  There was a large epigastric hernia at the level 
of midline scar.  The clinical impression included stable 
chest pain due to fractured sternal wires status post CABG, 
epigastric hernia, congestive heart failure and coronary 
artery disease. 

The veteran underwent VA musculoskeletal examination in 
August 1999 and the examination report notes his history of 
CABG with a postoperative course complicated by arrhythmia 
and broken suture wires.  The report documents that, after 
the October 1995 sternal debridement and stabilization, the 
veteran's wound remained stable.  He complained of constant 
chest pain, especially when he pushed or lifted, using his 
chest muscles.  If he did not push or lift, the pain scale 
was two to three.  On lifting, the pain was a ten.  The 
veteran was able to walk half to three-quarters of a block 
before getting shortness of breath.  He used five 
nitroglycerin tablets per week.  When he shifted his weight 
from side to side, he had a pulling sensation and movement of 
the sternum, itself.  The veteran reported that his private 
physician said that a regular chest -ray revealed that one 
screw had gotten completely loose from the chest and his 
sternum was destabilized.  The veteran had increased pain 
when he sneezed, coughed or had heavy breathing.  A June 1997 
gallium scan was essentially negative and it was unlikely 
that the veteran had any osteomyelitis of the sternum.  The 
veteran said his private physician did not feel he had any 
other problems, other than loosening of the hardware.  A 
December 1998 computed axial tomography (CAT) scan of the 
veteran's chest revealed no loosening of the sternal 
hardware, but when privately evaluated, he had further 
problems.  

On examination, the veteran weighed 292 pounds and was 69 
inches tall.  He appeared to be well developed and in no 
apparent distress.  His lungs were clear to auscultation with 
no rales, rhonchi or friction rubs.  The thoracic diameter 
was 3/2.  The veteran was slightly barrel chested.  He had a 
well-healed mediastinotomy incision.  The veteran had a 
positive ventral hernia of the epigastrium 10-cm in diameter 
on the most distal portion near the xiphoid process of the 
sternum itself.  The veteran had a separation of the sternum 
approximately 1.5-cm in length ? of separation of the sternum 
and on the mid portion of the sternum, he had another 1.5-cm 
separation of what felt like the sternum itself.  The 
clinical impression was coronary artery disease, status post 
coronary artery bypass graft x three and CABG with nonunion 
of the sternum and cellulitis at the surgical site, status 
post fracture of the sternum, mediastinotomy with plate, 
screws and wire fixation.  The examiner commented that the 
veteran's loosening of hardware and overall pain will be 
delineated through a plain film and that the veteran said 
that, seven months earlier, his private physician had a plain 
film that stated he had a loosening of a screw.  An August 
1999 VA radiographic report of the veteran's chest showed 
bilateral well expanded clear lungs with no evidence for 
significant effusion.  His heart was enlarged but stable in 
size.  There were multiple sternal plates and screws with old 
broken wires and vascular clips seen, that appeared to be 
intact with no evidence for sternal separation.  The 
impression was moderate cardiomegaly, sternal plate hardware 
intact with no evidence for sternal separation and left 
pleural plaques, consistent with old exposure to asbestos.

A September 1999 VA outpatient record reflects the veteran's 
complaints of continued chest pain.  He also said an 
epigastric area hernia had increased in size and pushed up on 
his chest to make breathing harder.  The veteran said the 
shoulder strap of a seat belt irritated his chest 
wall/sternum and wanted medical approval to waive seat belt 
use.  On examination, separation of the sternum was palpable.  
There was a hernia in the epigastric area.  The assessment 
was chest pain, status post sternal riding.  A consultation 
was sent to thoracic surgery and the veteran was encouraged 
to use a seat belt lined with sheepskin or a lap belt only.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered, it should be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that, during the pendency of this appeal, 
effective July 3, 1997, the provisions of the Schedule for 
Rating Disabilities (Rating Schedule) pertaining to 38 C.F.R. 
§ 4.56, classification of muscle injuries, and of 38 C.F.R. § 
4.73, including Diagnostic Codes 5319-5323, were amended.  
See 62 Fed. Reg. 30,235-30,240 (1997).  The Board further 
notes that these amendments were not substantive, but were 
intended to update terminology.  In particular, the Board 
notes that, although the heading for Diagnostic Code 5321 was 
changed slightly to specify that respiration is the function 
of the muscles of respiration, the description of the muscle 
group and the criteria for evaluating disability remained 
unchanged.

Rating muscle damage to the muscles of respiration (MG XXI) 
assesses principally the presence of symptoms as reflected in 
the applicable alternative ratings for muscle injury and 
pleural cavity injury respiratory impairment as primary 
rating criteria for the ratings from 0 to 100 percent.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1999).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  
However, in the case at hand, as noted above, a review of 
pertinent regulatory provisions discloses that there have 
been no substantive changes to the schedular criteria 
governing the evaluation of service-connected muscle 
injuries.

The Board will consider the disability under the old and new 
criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated December 1997.  The July 1998 statement 
of the case evaluated the veteran's claim under the old 
regulations.  The January, September and November 1999 
supplemental statements of the case evaluated the veteran's 
claim using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

The criteria contained in 38 C.F.R. § 4.56, prior to and 
after July 3, 1997, are not wholly applicable in this 
instance. Specifically, the veteran does not have a through 
and through injury with muscle damage, nor is there tendon 
damage.  As such, discussion of infection, debridement, 
entrance and exit scars, retained metallic fragments, and 
loss of deep fascia or muscle, etc. is inappropriate.  In 
effect, the veteran is rated by analogy under these criteria 
simply because of the involvement of his sternum and its 
anatomical localization with Muscle Group XXI and because of 
some similar symptomatology, i.e., fatigue.  In essence, 
except for the provisions discussing loss of power, or a 
lowered threshold of fatigue, or positive evidence of 
impairment (including tests of strength, endurance, or 
coordinated movements), consideration of most of the criteria 
contained in 38 C.F.R. § 4.56 is unsupported by the clinical 
evidence of record.  Accordingly, the Board must confine its 
consideration of the veteran's residual chronic chest wall 
pain to those criteria that are appropriate by analogy.

The veteran's residual chronic chest wall pain is rated 
analogous to Diagnostic Code 5321.  In this regard, it is 
noted that, under either the schedular criteria in effect 
prior to July 3, 1997, or under the newly amended 
regulations, a 20 percent rating is warranted for moderately 
severe or severe impairment of Muscle Group XXI, the muscles 
of respiration.  38 C.F.R. § 4.73, Diagnostic Code 5321.  
This represents the maximum schedular evaluation that can be 
assigned for Muscle Group XXI injuries.  38 C.F.R. § 4.73, 
Diagnostic Code 5321, effective both prior to and after July 
3, 1997.

The current state of the veteran's chronic chest wall pain 
certainly is not analogous to more than a moderately severe 
or severe injury of the muscles of respiration under 
Diagnostic Code 5321.  In fact, in September 1997, the VA 
examiner described the veteran's functional loss secondary to 
his residual chronic wall pain as moderately severe.  
Further, VA outpatient records in June and July 1999 describe 
the veteran as having stable chest wall pain.  The August 
1999 VA radiographic report revealed sternal plate hardware 
intact with no evidence for sternal separation.  The 
currently assigned disability evaluation contemplates any 
loss of strength or endurance associated with the veteran's 
chest wall pain.  No equivalency exists with loss of muscle 
substance or resistance.  This anomaly is not analogous to 
hiatal hernia symptomatology, under 38 C.F.R. § 4.76a, 
Diagnostic Code 5324-7346 (1999), or to the widespread 
musculoskeletal pain seen with fibromyalgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (1999).  Even if 
musculoskeletal chest pain were analogous to such disorders, 
the manifestations thereof do not equate with or approximate 
more than the 20 percent disability evaluation assigned.  
More than a 20 percent rating under Diagnostic Code 5324-7346 
would require more than merely substernal pain and fleeting 
reflux symptomatology, especially since no other symptoms 
characteristic of hiatal hernia except substernal pain has 
been consistently shown.  Likewise, for fibromyalgia, a 40 
percent rating under Diagnostic Code 5025 requires 
depression, anxiety, irritable bowel symptoms and widespread 
musculoskeletal pain and tender points that are nearly 
constant and refractory to therapy, that is not shown in this 
case.  The characteristics of fibromyalgia are widespread and 
systemic in nature, not localized and focal, like the 
veteran's chest pain.

The veteran has raised subjective complaints of episodic 
chest wall pain.  38 C.F.R. §§ 4.40, 4.44, 4.45, and 4.59 
reflect that evaluation of musculoskeletal disability must 
include evaluation of pain.  The Board has considered the 
veteran's complaints of episodic chest wall pain in 
evaluating the severity of disability.  The Board finds that 
the episodic pain described by the veteran is contemplated by 
the currently assigned 20 percent disability evaluation.

Further, the medical evidence since the veteran opened his 
claim has not shown that the surgical scar of the chest is 
poorly nourished with repeated ulceration on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(1999). Although there was tenderness on VA examination in 
September 1997 over the area of increased width of the 
sternal scar, this finding was not specific as to the 
surgical scar and the most recent examination findings, in 
August 1999, have been essentially consistent as to the 
absence of any objective evidence of a symptomatic or 
adherent surgical scar.  In fact, the scar observed on VA 
examination in August 1999 was found to be well healed 
without induration.  The veteran himself complained only that 
it was sore in the area of the surgery.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) is not warranted.

Hence, a rating in excess of 20 percent cannot be assigned.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.20, 4.73, 
Diagnostic Code 5399-5321, effective prior to and after July 
3, 1997.  See 62 Fed. Reg. 30, 235-240 (June 3, 1997).  
Furthermore, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  No basis has been presented upon 
which to predicate a referral of the veteran's case to the 
Director of the VA Compensation & Pension Service for 
consideration of an extraschedular evaluation in excess of 
the currently granted 20 percent evaluation, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the absence of 
such factors, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation is denied for chronic chest wall pain 
due to broken wire sutures after coronary artery bypass graft 
surgery.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

